Citation Nr: 1235143	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, to include as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD).

3.  Entitlement to an increased evaluation for hypertension, currently evaluated as 20 percent disabling.

4.  Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977, and from September 1987 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) from a November 2005 rating decision (hypertension, CAD, and TDIU) of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky and a September 2009 rating decision (bipolar disorder) of the Cleveland, Ohio VA RO.  

The Board notes that the Veteran was scheduled for an RO hearing in August 2010; however, he withdrew his request prior to the scheduled hearing.  

The Veteran was scheduled for a Board hearing in July 2012; however, in June 2012 correspondence, he withdrew his request for such a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The issues of entitlement to an initial evaluation in excess of 30 percent for CAD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  In an August 2012 brief, the Veteran's attorney indicated that it was the Veteran's intent to withdraw the appeal for entitlement to service connection for bipolar disorder, to include as secondary to service-connected coronary artery disease (CAD).  

2.  Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a diastolic pressure predominantly less than 120.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bipolar disorder, to include as secondary to service-connected coronary artery disease (CAD) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an evaluation in excess of 20 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant's attorney, in a brief dated in August 2012, indicated that the Veteran wished to withdraw his appeal for entitlement to service connection for bipolar disorder, to include as secondary to service-connected coronary artery disease (CAD).  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bipolar disorder.  

Adjudicated claim

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in March 2007, VA informed the appellant of the criteria for assignment of a disability and effective date, as required by the Court in Dingess/Hartman.  The correspondence was deficient in that it did not inform the Veteran of his and VA's respective duties for obtaining evidence.  In addition, the notice was not provided prior to the initial AOJ adjudication denying the claim, thus, it does not comply with the express requirements of the law as found by the Court in Pelegrini.  The Board finds that the Veteran has not been prejudiced by this lack of prior notice, as the evidence reflects that he had actual knowledge of the required criteria for a higher rating for hypertension.  Such notice was provided to the Veteran in the March 2007 statement of the case (SOC).  While VA's duty to notify under the VCAA cannot be met by cobbling together pre- and post-decisional documents, such as rating decisions and statements of the case (See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)), there is no prohibition in this regard as to demonstrating actual notice held by an appellant so as to render a defect nonprejudicial.  Importantly, the Board also notes that the Veteran was provided with the criteria for a higher rating in correspondence dated in January 2009.  Finally, the Board notes that the appellant has been represented by an accredited representative during his appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  The evidence of record is against a finding that he has been prejudiced by a lack of proper VCAA notice. See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Duty to assist

With regard to the duty to assist, the claims file contains service treatment records (STRs), medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  It also includes lay statements with regard to other issues on appeal.  The Board concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to assist in obtaining.  In September 2012, the Veteran's attorney submitted one page of a VA medical record of a pharmacy note and a telephone encounter note; however, the attorney did not indicate as to which issue on appeal this record pertained.  A review of the record does not reflect that it is relevant to the issue of an entitlement to an evaluation in excess of 20 percent for hypertension, nor does it indicate that there are any other records pertinent to that issue for which VA has a duty to obtain.

An examination with regard to the Veteran's hypertension was obtained in February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In this regard, the Board notes that hypertension is evaluated based on the predominant level of blood pressure; thus, the Veteran's history of blood pressure readings is probative in evaluating the disability, and an rating is not based on merely one examination.  The examination report does not indicate that the Veteran's hypertension is worse than the severity noted in the prior clinical records, such as to warrant any additional examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Hypertension 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Id.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for hypertension evaluated as 20 percent disabling effective from February 2007.  VA received a claim, from the Veteran, for entitlement to nonservice-connected pension in June 2005, which the RO took as a claim for entitlement to an increased evaluation for his hypertension.  As the Veteran's claim was received by VA in June 2005, the rating period on appeal is from June 2004, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991),

The claims file includes a VA print out of the Veteran's vital signs from December 1998 through September 2010.  The report lists 81 blood pressure readings over that time period.  53 of the readings occurred during the rating period on appeal.  The Veteran would be entitled to a rating in excess of 20 percent if the evidence reflected that he had a diastolic pressure predominantly 120 or more.  Of the 53 blood pressure readings, not one had a diastolic reading over 120.  The Board has also reviewed the other clinical records in evidence but they do not reflect a diastolic pressure predominantly 120 or more.

A February 2012 VA examination report is of record.  The report reflects that the Veteran does not have history of diastolic blood pressure elevation predominately 100 or more.  Readings from February 2012 were 174/102 , 178/104, and 176/105.  The examiner further noted that the Veteran's hypertension does not impact his ability to work.  

The Board also notes that the records reflect that the Veteran asserted in April 2010, that he had his own blood pressure machine at home and found that his values were around 150-160/75-80.  Thus, the lay evidence does not support a finding of an evaluation in excess of 20 percent.  

In sum, the evidence of record is against a finding that the Veteran is entitled to an evaluation in excess of 20 percent for any time period on appeal.  The Board finds that the preponderance of the evidence is against such an award, and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence of record that the Veteran has other symptoms which are clinical related to his service connected disability and which fall outside the rating criteria.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  As noted by the February 2012 examination report, the Veteran's hypertension does not impact his ability to work.  The Board also notes that any heart symptoms which the Veteran may have related to his service-connected coronary artery disease, are appropriately rated under the rating criteria for that disability, which encompasses symptoms such as fatigue.  Referral for extraschedular consideration is not warranted.


ORDER

The appeal as to the issue of entitlement to service connection for bipolar disorder, to include as secondary to service-connected coronary artery disease (CAD) is dismissed.

Entitlement to an increased evaluation for hypertension, currently evaluated as 20 percent disabling, is denied.


REMAND

CAD

The Veteran is service-connected for CAD, evaluated as 30 percent disabling, effective from June 2005.  Under 38 C.F.R. § 4.100, METs testing is required in all cases except when there is a contraindication, when the left ventricular ejection fraction has been measured at 50 percent or less, when chronic congestive heart failure is present or when there has been more than one episode of congestive heart failure within the past year.

A February 2012 VA examination report reflects that an interview-based METs test was provided rather than an exercise stress test.  The examiner did not explain why an exercise stress test could not be performed.  In addition, although, the examiner provided an estimated METs level of 1-3, the examiner failed to provide specific examples of the Veteran's actual activities upon which he based his estimate.  The examiner also noted that the Veteran's diabetes neuropathy, knee arthritis, feet swelling, and probable COPD from tobacco abuse, have an unknown affect on his METs level; thus, an echocardiogram is the best overall measure of the Veteran's cardiovascular performance.

The claims file includes an August 2012 brief from the Veteran's attorney.  The Veteran's attorney contends that the Veteran believes that an exercise stress test is more appropriate to find the true measure of his disability.  The claims file includes an August 2012 VA clinical record which reflects that the Veteran had a stress test completed.  It does not reflect when or why the test was performed, or the results of the test.  

Based on 38 C.F.R. § 4.100, the August 2012 VA clinical record, and the Veteran's assertion that he would like a stress test, the Board finds that a remand is warranted.  The Board finds that VA medical records and a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim.

Total rating for compensation purposes based on individual unemployability (TDIU)

The issue of TDIU is inextricably intertwined with the issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD); thus, it must be remanded along with that issue.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his heart, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified provider(s), to include an exercise stress test.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also attempt to obtain treatment records from VA medical centers from February 2012 to present, to include a VA stress test if performed.  (See August 16, 2012 VA nursing phone clinical note.)  Associate all pertinent records with the claims file.

2.  Thereafter, forward the claims file to the February 2012 VA examiner, if available, or another appropriate clinician for a supplemental opinion on the severity of the Veteran's CAD.  The clinician should review all exercise stress tests, if any.  If no stress test is of record, the Veteran should be scheduled for such a test, or the VA clinician should provide a supplemental opinion as to why such a test is contraindicated, or that it is not warranted (a stress test is not warranted if the Veteran's left ventricular ejection fraction was measured at 50 percent or less, if the Veteran had chronic congestive heart failure (CHF) or if the Veteran had more than one episode of CHF within the past year.)  The clinician should also provide specific examples of the Veteran's activity level for the estimated METs, and provide a rationale for his estimated METs level. 

3.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal of entitlement to an initial evaluation in excess of 30 percent for CAD and entitlement to TDIU.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his attorney with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


